AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court

Southern District of Georgia 209SEP 30 PH b: 37

CLERK.
COREY LEWIS COLEMAN, So fist Wee
Plaintiff,
JUDGMENT IN A CIVIL CASE
3:16-CV-0095

V. CASE NUMBER:
WILLIAM DANFORTH, WARDEN, et al.,

Defendants.

O Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ral Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Orders of March 29 and April 2, 2019, the Report and Recommendations of the United States
Magistrate Judge entered on February 8, 2019 is ADOPTED as the opinion of this Court. Accordingly, the Court grants
summary judgment for Defendants Jill Cravey and Dr. Chaney. Judgment is entered in favor of Defendants Jill Cravey anc
Dr. Chaney and against Plaintiff. Each party will bear their own costs.

 

 

GAS Rev LALA

 
